Citation Nr: 1716622	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  10-19 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected squamous cell carcinoma of the anus and/or bladder carcinoma.

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected squamous cell carcinoma of the anus and/or bladder carcinoma.

3.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971, which includes service in the Republic of Vietnam.  He received the Army Commendation Medal. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision in which the RO in Cheyenne, Wyoming, inter alia, denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran filed a notice of disagreement (NOD) in December 2009 and the RO issued a statement of the case (SOC) in April 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in May 2010.  The Veteran's claims file was subsequently transferred to the jurisdiction of the RO in Waco, Texas.

This appeal also arose from a November 2013 rating decision in which the RO in Waco, Texas granted service connection for PTSD and assigned an initial 50 percent disability rating, from June 3, 2013.  The Veteran filed an NOD in January 2014 and the RO issued an SOC in August 2015.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2015.

In February 2011, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) on the service connection claims on appeal; a transcript of that hearing is of record.  
In May 2011, the Board remanded the service connection issues on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  After accomplishing the requested action, the AMC continued to deny each service connection claim (as reflected in a June 2012 supplemental statement of the case (SSOC)), and returned these  matters to the Board for further appellate consideration. 

In July 2012, the Board sent the Veteran a letter informing him that the VLJ who had conducted the February 2011 hearing was no longer employed at the Board (and, thus, is unable to participate in any further adjudication of the Veteran's claims) and asked him to indicate whether he wanted to attend a new hearing.  The Veteran responded that he desired an in-person Board hearing at the RO (Travel Board hearing).  In September 2012, the Board remanded the claims on appeal for scheduling of the requested Board hearing.

In the interim, the RO continued to deny each service connection claim (as reflected in a June 2015 SSOC).  However, in an August 2015 decision, a Decision Review Officer (DRO) assigned an initial 70 percent disability rating for PTSD, from June 3, 2013.

In November 2015, the Veteran testified and his wife during a Board hearing at the RO before the undersigned VLJ  with respect to all claims currently on appeal; a transcript of that hearing is of record. 

The RO continued to deny each claim on appeal, as reflected in a December 2015 SSOC.

In July 2016, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to service-connected PTSD as a component of the claim for a higher rating for PTSD, consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also expanded the claims for service connection for bilateral hearing loss and tinnitus to encompass a secondary theory of entitlement in light of the Board's award of service connection for anal and bladder cancer and the evidence of record.  The Board remanded the TDIU claim and the claims for service connection for bilateral hearing loss and tinnitus and for a higher initial rating for PTSD to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny the matters on appeal (as reflected in an October 2016 SSOC) and returned these matters to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

As a final preliminary matter, the Board points out that the Veteran had also perfected an appeal with regard to a claim for service connection for bilateral peripheral neuropathy of the lower extremities and, in July 2016, the Board remanded this matter  for further development.  In an October 2016 rating decision, the RO granted service connection for bilateral peripheral neuropathy of the lower anterior crural and sciatic nerves. That action resolved the appeal as to the service connection claim, and no downstream higher rating or effective date issue is currently before the Board 

The Board's decision addressing the claim for a higher initial rating for PTSD and  the disposition of the claim a TDIU due to PTSD are set forth below.  The claims for service connection for bilateral hearing loss and tinnitus are addressed in the remand following the order; these matters are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein resolved have been accomplished.

2.  Since the June 3, 2013 effective date of the award of service connection, the Veteran's psychiatric symptoms have not  been shown to be of the type, and extent, frequency or severity, as appropriate, to result in occupational and social impairment with more than major deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood; psychiatric symptoms indicative of total social and occupational impairment have not been shown.

3.  As of the June 3, 2013 effective date of the award of service connection for PTSD, a total (100 percent) rating and SMC based on housebound status have been awarded for other disability, leaving no part of the period under consideration where the schedular rating is less than total.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).    

2.  The matter of  the Veteran's entitlement to a TDIU due to service-connected PTSD has been  rendered moot by the award of a total (100 percent) rating and SMC based on housebound status,   leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

As discussed in further detail, below, as the matter of the Veteran's entitlement to a TDIU due to PTSD has been rendered moot by recent action taken by the notice, no discussion to whether VA's duties to notify and assist  have been met is necessary.

The appeal for a higher initial rating for PTSD arose from the Veteran's disagreement with the initial rating assigned after the award of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007); VAOPGCPREC 8-2003 (2003). 

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Notably, however, after the Veteran's disagreement with the initial rating assigned for PTSD, the criteria for higher ratings for psychiatric disability other than eating disorders was set forth in the SOC 

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim for a higher rating for PTSD, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to this matter.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, Social Security Administration (SSA) disability records, VA treatment records, private medical records, and the reports of VA psychiatric examinations which were conducted to obtain information as to the severity of the service-connected psychiatric disability. Also of record and considered in connection with the appeal is  the transcript of the November 2015 Board hearing, along with various statements submitted by the Veteran and his spouse, neighbor, and former employer.  The Board points out that the issue of entitlement to a higher initial rating for PTSD was not yet on appeal at the time of the February 2011 Board hearing ; hence, a discussion of that hearing in light of the requirements set forth in 38 C.F.R. § 3.103 (c)(2) as interpreted in Bryant v. Shinseki, 23 Vet. App. 488 (2010)) is unnecessary.  The Board finds that no further action on the higher rating claim,  prior to appellate consideration, is required.

The Board finds that that there has been substantial compliance with the July 2016 remand directives relative to the claim for a higher initial rating for PTSD.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008).  Pertinent to this matter, the Board directed that the AOJ request that the Veteran identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records, obtain all outstanding VA treatment records and any other outstanding records identified by the Veteran, and afford the Veteran a VA examination to obtain information as to the severity of his service-connected PTSD.

A VA psychiatric examination was conducted in September 2016 for evaluation of the Veteran's service-connected PTSD and all outstanding VA treatment records have been obtained and associated with the file.  Also, in an August 2016 letter, the AOJ requested that the Veteran identify any outstanding treatment records and complete the appropriate authorization so as to allow VA to obtain any outstanding private treatment records.  The Veteran did not identify or submit any outstanding pertinent treatment records.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A (b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159 (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  Thus, VA has no further duty to attempt to obtain any additional treatment records.

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the higher rating claim herein  decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on this claim,  at this juncture.   See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.. Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 .

 A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1 ; Schafrath v. Derwinski, 1 Vet. App. 589   (1995).  .When the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The RO has assigned a rating for the Veteran's PTSD under 38 U.S.C.A. § 4.130, DC 9411.  However, the actual criteria for rating psychiatric disabilities other than eating disorders are set forth in a General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130 .

Under the General Rating Formula, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships. 

To warrant the next higher, 100 percent rating, the evidence must show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Board recognizes that, in Mauerhan v. Principi, 16 Vet. App. 436   (2002), the Court stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further indicated that without those examples, differentiating a 30 percent rating from a 50 percent rating would be extremely ambiguous.  Id. at 442.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by a veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See Id. at 118; see also March 2014 Memorandum decision. 

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).

Historically, psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness".  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

The Board notes, parenthetically, that VA recently updated its regulations to incorporate, in lieu of the DSM-IV, references to the Fifth Edition of the DSM (DSM-5) which, among other things, eliminates GAF scores.  These changes apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  In this case, the DSM-5 is applicable.  See December 2015 "Certification of Appeal" form (VA Form 8).

In the present case, medical records dated from February to October 2013, the Veteran's SSA disability records, statements from the Veteran's spouse dated in May and August 2013, statements from the Veteran dated in June and August 2013, and an August 2013 statement from the Veteran's neighbor (VA Form 21-4142) indicate that the Veteran experienced anxiety, stress, depression, hypervigilance, a hyper startle response, impaired sleep, nightmares, flashbacks, irritability, anger, loss of interest in activities, a sense of a foreshortened future, and low energy and concentration.  He avoided groups and social "get togethers," had little interaction with strangers, and generally remained socially isolated at home, but he and his spouse often socialized with their neighbors.  He frequently saw things "moving out of the periphery of his vision" at night and would rarely go outside after sunset.  If he did go out at night, he would leave lights on in the house and would check the entire house upon his return.  He took medications for his psychiatric symptoms.

The Veteran was noted to be married to his third wife, they had been married for 4 years (although they had been together for over 15 years), and they had a "good relationship."  The Veteran had three children from his prior marriages.  As for employment, he had worked as a rancher, farmer, personnel specialist director for human resource departments, and in law enforcement.  He retired in July 2012 at an early age and attributed his inability to work to bladder cancer, PTSD, a ureostomy, right testicle removal, and perianal cancer.  As a result of such disabilities, he experienced "phantom pain," chronic fatigue, and frequent anger and irritability, was "not totally in control of himself," and had to use a bag to collect his urine.  Also, he sustained two fractures of the lower vertebrae which limited his ability to lay, sit, stand, reach, kneel, climb, walk, run, lift, and squat.  He kept busy with projects at home, was able to perform activities of daily living, and wished that he was able to return to work.

Examinations revealed that the Veteran was pleasant, cooperative, and appropriately dressed and groomed, that he maintained good eye contact, that he did not exhibit any abnormal psychomotor activity, and that his speech was normal.  His mood was occasionally sad and his affect was congruent with mood, but he exhibited full range of affect, his thoughts were intact, and he was not experiencing any auditory hallucinations, delusions or ideation of bizarre content, or suicidal/homicidal ideation/intent/plan.  He was fully alert and oriented, his insight and judgment were intact, and his concentration and remote memory were intact.  His recent memory skills were not intact and his immediate memory skills were somewhat intact.  The Veteran was diagnosed as having PTSD and anxiety disorder not otherwise specified (NOS) and GAF scores of 50 to 56 were assigned, indicative of serious to moderate impairment.

A mental residual functional capacity assessment was conducted in August 2013 for purposes of the Veteran's SSA disability claim.  The report of the assessment reflects that he had sustained concentration and persistence limitations, social interaction limitations, and adaptation limitations due to anxiety and irritability.  Specifically, he was moderately limited in his ability to carry out detailed instructions, work in coordination with or in proximity to others without being distracted by them, complete a normal workday and workweek without interruptions from psychologically based symptoms, perform at a consistent pace without an unreasonable number and length of rest periods, interact appropriately with the general public, get along with coworkers or peers without distracting them or exhibiting behavioral extremes, and respond appropriately to changes in the work setting.  The medical professional who conducted the functional capacity assessment concluded that the Veteran's reported limitations were not fully supported by medical and other evidence.  He was able to understand, remember, and carry out detailed (but not complex) instructions, make decisions, concentrate for extended periods, interact with others, and respond to changes.  The Veteran was awarded SSA disability benefits on the basis of "other fractures of bones" and anxiety related disorders.

The Veteran reported during an October 2013 VA psychiatric examination that he remained married to his third wife of 5 years (although they had been together for 13-14 years).  After service he was employed in various occupations (e.g., a meat cutter, a manager of a cattle program) and was able to work alone.  As for his PTSD symptoms, he experienced recurrent and distressing recollections of traumatic events in service; recurrent distressing dreams of the events; efforts to avoid thoughts, feelings, or conversations associated with the trauma; efforts to avoid activities, places, or people that aroused recollections of the trauma; a feeling of detachment or estrangement from others; impaired sleep; irritability or outbursts of anger; impaired concentration; hypervigilance; a depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; chronic sleep impairment; mild memory loss (e.g., forgetting names, directions, or recent events); flattened affect; disturbances of motivation and mood; and an inability to establish and maintain effective relationships.

The Veteran was diagnosed as having PTSD and a GAF score of 61 was assigned, indicative of mild impairment.  The examiner who conducted the October 2013 examination concluded that the symptoms of the Veteran's psychiatric disability met the criteria for a 30 percent rating under the General Rating Formula (i.e., occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine normal behavior, self-care and conversation.)

VA treatment records dated from November 2013 to October 2015 and a February 2014 statement from the Veteran (VA Form 21-4138) indicate that he experienced obsessional rituals (he always had to have multiple backup plans when making personal plans), irritability and outbursts of anger, visions of shadows around his house, waning personal hygiene and appearance (per his wife), nightmares, daytime lethargy, impaired concentration, anxiety, depression, impaired sleep, hypervigilance, social isolation, flashbacks, intrusive thoughts, and guilt.  He would occasionally start speaking about something which was irrelevant to the surrounding conversation, did not have any close friends, and kept acquaintances at a distance.  He maintained a good relationship with his wife and rarely wanted to go places or do anything without her and occasionally had visits with his children.  

The Veteran also reported that he experienced severe acute pain in his testicular area which occurred unpredictably and which was physically and mentally incapacitating.  During these periods of intense pain he would become frantic, hysterical, and extremely anxious.  He retired in 2012 at an early age "due to the extreme detrimental effect of these pains" and he tried not venture far from home.  He also retired because he was unable to "adapt to the stress and dangers of the job," was unable to trust his "mental and physical reactions in [the] job of law enforcement" (a job which required total focus and control), was experiencing increased psychiatric symptoms, and was unable to safely serve the public due to the medications that he was prescribed.

Examinations revealed that the Veteran was cooperative, engaged, and fully alert and oriented, that he was well groomed and had good hygiene, that his speech was intact, and that his impulse control was adequate.  His mood was irritable/anxious/depressed, his affect was constricted/dysphoric/congruent with mood, his thought process was occasionally circumstantial, his recent memory was impaired, and his insight and judgement were occasionally fair.  He did not experience any suicidal/homicidal ideation/intent/plan, delusions, or hallucinations.  He was diagnosed as having PTSD and anxiety and a GAF score of 50 was assigned, indicative of serious impairment.

In an October 2015 statement (VA Form 21-4138), the Veteran's former employer reported that the Veteran worked as a county Undersheriff for approximately 7 years, during which time he was responsible for the day to day functions of the Sheriff's office.  During his employment he was diagnosed as having two highly invasive cancers and underwent chemotherapy, radiation therapy, and many surgical procedures.  After his treatment for cancer was complete, his physical and mental status started failing, he was unable to wear the proper police belt and equipment due to his external urological apparatus, and he could no longer perform the physical requirements of his job due to the impairment and problems associated with his external urological apparatus.  In addition, he was experiencing more anger and "psychological imbalances" and was taking pain medications which altered his judgement and thinking process.  As a result, the Veteran resigned in July 2012 and it was felt that he was unemployable due to his disabilities.

An October 2015 "Request for Employment Information in Connection with Claim for Disability Benefits" form (VA Form 21-4192) completed by the Veteran's former employer and an October 2015 ""Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) completed by the Veteran indicate that his employment with the county Sheriff's Department ended in June 2012 because he was experiencing pain and was taking medications.  He had physical and psychiatric problems which were a liability for the county and jeopardized the safety of himself and others.  Overall, he claimed that he was unable to secure or follow any substantially gainful occupation due to PTSD and the physical consequences of Agent Orange exposure.

VA treatment records dated from November 2015 to September 2016 and the Veteran's  and his wife's November 2015 Board hearing testimony indicate that the Veteran experienced nightmares, anxiety, depression, impaired sleep, feelings of guilt, distressing/recurrent memories, avoidance of distressing memories/thoughts/feelings, markedly diminished interest/participation in activities, intrusive thoughts, flashbacks, feelings of detachment, irritability and outbursts of anger, hypervigilance, a hyper startle response, impaired memory and concentration, fatigue, and anhedonia.  He frequently saw shadows while at home which he and his wife described as "hallucinations" and he had a routine of securing the perimeter of his home.  He did not experience any paranoia or any suicidal/homicidal thoughts/intents/plans.

Examinations revealed that the Veteran's mood was dysphoric/dysthymic/depressed/ anxious, that his affect was restricted/sad, that his insight and judgement were fair, that his eye contact was occasionally minimal, and that his thought process was occasionally circumstantial.  He was appropriately dressed, calm and cooperative, and exhibited no psychomotor retardation or agitation or involuntary movements.  His speech was normal, there were no delusions or hallucinations, and he was fully alert and oriented.  The Veteran was diagnosed as having PTSD and insomnia/nightmares.

The report of a September 2016 VA psychiatric examination indicates that the Veteran lived with his wife of 17 years in a recreational vehicle at an RV park and that they travelled in the vehicle approximately 50 percent of the time.  They sold their home in 2015 to move into the RV.  He had three grown children who did not live locally, but he visited them in his RV and had a "very good relationship" with all of his children and grandchildren.  He also had a "warm and supportive relationship with his wife."  He had a few acquaintances at the RV park, but he did not consider anyone to be a good "friend."  His employment status remained unchanged since the time of the October 2013 VA examination.  He attended individual and group therapy, but was no longer taking any psychotropic medications (or any pain medications) due to their side effects (including grogginess, impaired concentration, and general lethargy).

With respect to the symptoms associated with his PTSD, the Veteran experienced recurrent, involuntary, and intrusive distressing memories of traumatic events in service; recurrent distressing dreams in which the content and/or effect of the dream were related to the traumatic events; intense or prolonged psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic events; marked physiological reactions to internal or external cues that symbolized or resembled an aspect of the traumatic events; avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events; avoidance of or efforts to avoid external reminders that aroused distressing memories, thoughts, or feelings about or closely associated with the traumatic events; persistent and exaggerated negative beliefs or expectations about himself, others, or the world; irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; problems with concentration; and sleep disturbance.  He also experienced anxiety; suspiciousness; mild memory loss; impairment of short-term and long-term memory; impaired concentration and attention; difficulty in understanding complex commands; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances (including work or a work like setting).

Examination revealed that the Veteran was appropriately dressed and groomed.  His psychomotor behavior was anxious and his mood and affect were also both anxious.  His speech was normal, there were no gross deficits in short or long-term memory, thought processes were coherent and goal-directed, and there were no delusions, hallucinations, or obsessions.  Diagnoses of PTSD and adjustment disorder with mixed disturbance of emotions and conduct (most likely secondary to service-connected bladder carcinoma postoperative radical cystoprostatectomy and ileoconduit urinary diversion) were provided.  

The psychologist who conducted the September 2016 examination concluded that the Veteran's psychiatric impairment met the criteria for a 70 percent rating under the General Rating Formula (i.e., occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood).  The examiner also explained that it was not possible to differentiate the symptoms attributable to each psychiatric diagnosis because many of the symptoms contributing to a diagnosis of adjustment disorder with mixed disturbance of emotions and conduct were also symptoms contributing to a PTSD diagnosis.  The anxiety, agitation, and anger associated with the adjustment disorder were secondary to the Veteran's service-connected bladder carcinoma postoperative radical cystoprostatectomy and ileoconduit urinary diversion.  The constant worry, upset, and embarrassment related to the daily use of his external urological apparatus led to impatience and irritability.  However, anxiety, agitation, and anger are also commonly seen in individuals with PTSD.  Impairment of attention and concentration were also mutually aggravated by the Veteran's PTSD and adjustment disorder and each disorder fostered and intensified the expression of the other disorder.  As a result, it was not possible to determine exactly how much of each symptom was due to one diagnosis versus the other or to delineate the relative contribution of each disability to the Veteran's overall social and occupational impairment without resorting to mere speculation.

The examiner also addressed the "hallucinations" that were reported during the November 2015 hearing.  He explained that no hallucinations had ever been reported by the Veteran during treatment with his doctors and that it was his "strong opinion" that what the Veteran and his wife described during the hearing were not hallucinations.  The Veteran reported during the September 2016 examination that he frequently saw movement and shadows in the periphery of his vision, but that there was nothing there when he turned to look.  The examiner explained that this is an example of hypervigilant misperception that is fairly common among combat veterans and that it is "not a true hallucination, as in a psychotic disorder."  The Veteran's wife reported during the hearing that the Veteran saw shadows go across the room that were not associated with any object.  The examiner reiterated that this was "not a description of a visual hallucination, but rather, a visual misperception based most likely on the PTSD symptoms of easily becoming startled, and being hypervigilant to one's surroundings."  The fact that the Veteran's doctors consistently reported no evidence of hallucinations further supported the examiner's opinion.

Moreover, the examiner reported that he did not consider the Veteran to have an "inability" to establish and maintain effective relationships.  The Veteran had a warm and supportive relationship with his wife and a "very good relationship" with his children and grandchildren.  He did, however, meet the criteria for "difficulty in adapting to stressful circumstances," which included work or a work-like setting.  The examiner noted the October 2015 statement from the Veteran's former employer and the fact that the Veteran had been responsible for the day to day functions of the Sheriff's Department and it's multimillion dollar annual budget.  The examiner concluded that the Veteran's impaired concentration and attention, irritability, anxiety, and general agitation significantly interfered with his performance at his last job.  His psychiatric symptoms would substantially interfere with his ability to perform the mental acts required at his previous employment because the job functions that he performed at the Sheriff's Department were heavily dependent on detail-oriented administrative competence and people-management skills.  

During the September 2016 examination, the Veteran reported that he had been "constantly worried a miscalculation could cost a life" and that towards the end of his career he was unable to trust himself due to fuzzy thoughts, confusion, and loss of memory.  The examiner concluded that the Veteran's PTSD and anxiety symptoms of hypervigilance, irritability, reduced frustration tolerance, distractibility, reduced concentration, and slowed reactions would increase the risk of interpersonal conflict with coworkers, supervisors, and the public; impair performance in a work environment that requires the ability to sustain concentration and focus as normally found on most jobs; and decrease the Veteran's productivity in any work environment (but particularly in a work environment that requires a lot of mental processing, such as a fast-paced, complex, or frequently changing work environment.)

Initially, the Board notes that, during the period under consideration, the Veteran has been diagnosed as having nonservice-connected adjustment disorder.  Where is not medically possible to distinguish the symptoms of a service-connected disability from non-service connected manifestations, the benefit-of-the-doubt doctrine mandates that all  manifestations will be considered in evaluating the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)). 

There is no indication by a competent mental health professional that the symptoms associated with the Veteran's service-connected PTSD can clearly be distinguished his nonservice-connected psychiatric disability.  Moreover, the September 2016 VA examiner opined that the symptoms of the Veteran's different psychiatric diagnoses could not be separated without resort to speculation.  Thus, the Board will afford the Veteran the benefit-of-the-doubt and attribute all of the Veteran's psychiatric symptoms to PTSD for the purposes of assessing the severity of that disability.  Id.   

Considering the pertinent evidence in light of the applicable rating criteria and considerations, the Board finds that since the June 3, 2013 effective date of the award of service connection, the Veteran has manifested psychiatric  symptoms of the type, and extent, frequency or severity, as appropriate, to more closely approximate the level of impairment contemplated in the 70 percent rating under the General Rating Formula. 

The Board acknowledges that the Veteran has been retired throughout this  entire period,  and that he retired, in part, due to symptoms associated with his service-connected psychiatric disability.  Also, the examiner who conducted the September 2016 VA examination explained that the Veteran would be unable to perform his previous job at the Sheriff's Department due to his psychiatric disability and that his psychiatric disability would significantly impair his ability to perform certain occupational tasks in certain environments.  

Nevertheless, both the Veteran and his former employer indicated that the Veteran retired due to a combination of psychiatric impairment and various physical impairments (i.e., bladder cancer, a ureostomy, right testicle removal, and perianal cancer).  The Veteran also reported numerous physical limitations due to a spinal fracture and has consistently reported that his inability to work is due to a combination of psychiatric and physical disabilities.  The August 2013 mental residual functional capacity assessment performed for purposes of the Veteran's SSA disability claim reflects that he was only moderately impaired in his ability to perform various occupational functions.  Examinations have reflected that the Veteran has consistently been fully alert and oriented, that his memory has occasionally been no more than mildly impaired, and that his thought processes have generally been intact (and have at most been occasionally circumstantial).  Also, despite the fact that the September 2016 examiner found the Veteran to have various occupational impairments due to his psychiatric disability, the examiner nonetheless concluded that the Veteran's disability only met the criteria for a 70 percent rating under the General Rating Formula.   Hence, the Board finds that there has not been total occupational impairment due solely to the Veteran's psychiatric disability.

Moreover, even if it were found that there was total occupational impairment due to the Veteran's service-connected psychiatric disability, there has not been total social impairment.  Although the Veteran has reported limited social activities and avoidance of social gatherings, he has remained married throughout the claim period, has reported good relationships with his wife, children, and grandchildren, and has established at least  some relationships with neighbors and acquaintances at the RV park where he and his wife live.  The September 2016 examiner confirmed that the Veteran did not have an "inability" to establish and maintain effective relationships.  Thus, there is not total social impairment due to his psychiatric disability.

Furthermore, the Veteran has experienced some impaired memory and concentration and has experienced nightmares, flashbacks, and intrusive thoughts.  Also, his wife reported a decrease in the Veteran's personal hygiene.  Nevertheless, the Veteran has not generally demonstrated gross impairment in thought processes or communication, there have been no delusions, he has been cooperative with all examiners and has not exhibited any grossly inappropriate behavior during the claim period, he has not been in persistent danger of hurting himself or others, he has not experienced memory loss for names of close relatives, own occupation, or name, he has remained fully oriented to time and place during the claim period, and he has generally been able to perform activities of daily living.  Also, although the Veteran has reported seeing shadows which he and his wife describe as being "hallucinations," the September 2016 examiner explained that these were not true hallucinations, but were rather associated with hypervigilant misperception.  In support of this opinion, he cited to the fact that the Veteran's treatment providers had consistently reported no evidence of hallucinations during the claim period.  Hence, the evidence does not support a finding of persistent hallucinations during the claim period.  

In sum, the Board finds that, overall, the Veteran has not exhibited most of the symptoms listed in the criteria for the maximum, 100 percent rating under the General Rating Formula as examples of the type and extent, frequency or severity, as appropriate, to indicate total social and occupational impairment at any point since the June 3, 2013 award of service connection for PTSD.  Rather, the Veteran's psychiatric symptoms have most closely approximated the criteria for a 70 percent rating under the General Rating Formula during the entire period under consideration, and, as such, no higher rating is warranted.  See  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411

The Board further finds that, in conjunction with the higher rating claim under consideration, other the matter of the Veteran's entitlement to a TDIU due to PTSD, neither the Veteran nor his representative has raised any other related issues, nor have any other such issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For all the foregoing reasons, the Board concludes that there is no basis for staged rating of the Veteran's PTSD, pursuant to Fenderson, and that the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of the maximum, 100 percent rating for the Veteran's PTSD at all pertinent points, doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56. (1990).


B. TDIU

Where the schedular rating is less than total, total disability ratings for compensation based upon individual unemployability may be assigned when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).

In a September 2016 rating decision, the RO awarded service connection for bladder carcinoma postoperative radical cystoprostatectomy and ileoconduit urinary diversion and assigned a 100 percent disability rating, since March 10, 2008.  In addition, the RO awarded SMC based on housebound status, from June 3, 2013.  The effective date of the award of service connection for the Veteran's PTSD is June 3, 2013.  Hence, there remains no time during the claim period where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16 (a).  The Board is cognizant of the fact that the receipt of a 100 percent schedular disability rating for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU because a TDIU rating may still form the basis for assignment of SMC under 38 U.S.C.A. § 1114 (s) (West 2014).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In this case, however, the Veteran has already been awarded SMC under 38 U.S.C.A. § 1114(s) based on housebound status during the entire period under consideration..

For these reasons, the Board concludes that the  matter of the Veteran's entitlement to  an award of a TDIU due to PTSD is rendered moot by the award of a  100 percent schedular ("total") rating and the award of SMC based on housebound status since June 3, 2013 , leaving no question of law or fact to decide regarding the TDIU issue.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16.  In consideration thereof, the Board finds that the issue of entitlement to a TDIU due to service-connected PTSD must be dismissed as moot.

ORDER

An initial rating higher than 70 percent for PTSD is denied.

The appeal as to the claim for a TDIU due to service-connected PTSD is dismissed.


REMAND

The Board's review of the claims file reveals that further action on the remaining claims for service connection for bilateral hearing loss and tinnitus is warranted.  

The Veteran contends that he has current bilateral hearing loss and tinnitus related to service.  In the alternative, there is evidence that the hearing loss and tinnitus may be related to the chemotherapy that the Veteran received for his service-connected squamous cell carcinoma of the anus and/or bladder carcinoma.  In its July 2016 remand, the Board instructed the AOJ to arrange to obtain from the examiner who conducted a July 2011 VA audiology examination an addendum opinion regarding the etiology of the Veteran's hearing loss and tinnitus.  The examiner was instructed to provide medical opinions as to whether the hearing and loss were directly related to service or, if not, were caused or aggravated by the Veteran's service-connected squamous cell carcinoma of the anus and/or bladder carcinoma (to include any chemotherapy used to treat these disabilities).

Pursuant to the Board's remand, a VA audiologist reviewed the Veteran's claims file in September 2016 and opined that his claimed hearing loss and tinnitus were not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The audiologist provided rationales for these opinions, but noted that he was unable to provide any opinion as to whether the Veteran's hearing loss and tinnitus were associated with his service-connected squamous cell carcinoma of the anus and/or bladder carcinoma.  Rather, a physician was needed to obtain such an opinion.

Accordingly, the Veteran's claims file was then reviewed by an otolaryngologist in September 2016.  The physician opined that it was not likely ("less likely than not") that the Veteran's hearing loss or tinnitus was caused or aggravated by his service-connected squamous cell carcinoma of the anus and/or bladder carcinoma (to include any chemotherapy used to treat these disabilities).  The physician did not provide any specific explanation or rationale for his opinions other than to briefly note that there was no evidence in the claims file that chemotherapy might have caused or worsened the Veteran's hearing loss during or after treatment and that the opinions of the examiners who conducted November 2008 and July 2011 VA audiology examinations (which indicated that the Veteran's hearing loss and tinnitus may be related to chemotherapy treatment) were speculative in nature.  

The September 2016 opinions of the VA otolaryngologist are deficient in that they are not accompanied by any specific explanation or rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Under these circumstances, the Board finds that a remand is necessary to obtain another medical etiology opinion-preferably, from the otolaryngologist who provided the September 2016 opinions-which fully discusses whether the Veteran's current hearing loss and tinnitus are associated with his service-connected squamous cell carcinoma of the anus and/or bladder carcinoma.

The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of the individual designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his claims.  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment from the VA Medical Center (VAMC) in Sheridan, Wyoming (dated to February 2013), from the VA North Texas Health Care System (dated to October 2016), and from the Central Texas Veterans Health Care System (dated to October 2016). Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining matters on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records from the VAMC in Sheridan, Wyoming (dated since February 2013), all records from the VA North Texas Health Care System (dated since October 2016), and all records from the Central Texas Veterans Health Care System (dated since October 2016).  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matters on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).
3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA otolaryngologist who provided the September 2016 opinion an addendum opinion addressing the etiology of the Veteran's current hearing loss and tinnitus.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and lay assertions.

Based on a review of all pertinent lay and medical evidence, for tinnitus, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that any tinnitus diagnosed or reported since approximately March 2008 was caused OR has been aggravated (worsened beyond natural progression) by the Veteran's service-connected squamous cell carcinoma of the anus and/or bladder carcinoma (to include any chemotherapy used to treat these disabilities).  

Also based of a review of all pertinent lay and medical evidence, for bilateral hearing loss, the physician should  provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss demonstrated since approximately March 2008 was caused OR has been aggravated (worsened beyond natural progression) by the Veteran's service-connected squamous cell carcinoma of the anus and/or bladder carcinoma (to include any chemotherapy used to treat these disabilities).

If aggravation of either disability is found, for each, the physician should attempt to quantify the extent of disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.  

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions- to include the opinions contained in the November 2008 and July 2011 VA audiology examination reports indicating that the Veteran's hearing loss and tinnitus may be related to chemotherapy treatment.

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for service connection  for bilateral hearing loss and tinnitus in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claims in October 2016), and all legal authority. 

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  benefit  requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).
	
These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


